CARSON, Judge.
The plaintiff has moved to dismiss the appeal pursuant to provisions of Rule 5, which require the case on appeal to be docketed in the Court of Appeals within 90 days from the entry of the order appealed from. The appellant did not docket the case within 90 days as required by Rule 5, and he did not obtain an extension of time in which to docket said appeal. We hold, therefore, that the motion should be allowed and that the appeal must be dismissed. James v. Harris, 9 N.C. App. 733, 177 S.E. 2d 306 (1970) ; Public Service Co. v. Lovin, 9 N.C. App. 709, 177 S.E. 2d 448 (1970).
Although the appeal must be dismissed for the failure to docket, we have nevertheless examined the contentions of the parties. We note that the order appealed from is an interlocutory order. The provisions for temporary alimony have already been stricken. The show cause hearing for the other relief has not been held. We feel that the contentions of the defendant can be adequately propounded at that hearing; and if he is entitled to relief, it will be forthcoming in the near future.
Appeal dismissed.
Judges Parker and Vaughn concur.